AO 94 (Rev. 06/09) Commitment to Another District

UNITED STATES DISTRICT COURT

 

for the
United States of America ) .
) :
I. C) : ) Case No. O-20-1)- TCIl7-MAG
\ . _ / . )
S rael rhe Viartines - Charging District s
Defendant ) Case No. EF -\7+- CR- O107] pbB (1)

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the Wegler Y) District of | C¥as .

(if applicable) | (ths oO division. The defendant may need an interpreter for this language:
a

 

 

The defendant: © will retain an attorney.

C1 is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance... | ,

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the chargin ict should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly tr rs and any bail to the charging district.

Date: OHO

 
 
    

 

Judge’s signature

Susan von Realm  “]S Magystrate Jndag

Printed name and title
